PER CURIAM:
June Ballah appeals the Commissioner of Social Security’s (“Commissioner”) deni*765al of her application for Supplemental Social Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381 to 1383f (2000). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949).
Ballah’s complaint seeking review of the Commissioner’s decision remains pending in the district court; the district court has yet to issue an order in connection with Ballah’s case that is a final order or an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED